--------------------------------------------------------------------------------

Exhibit 10.2

ASSIGNMENT, CONVEYANCE AND BILL OF SALE

STATE OF LOUISIANA:

     KNOW ALL MEN BY THESE PRESENTS:

PARISH OF ST CHARLES:

     THAT, subject to the terms, reservations and conditions hereinafter set
forth, DUNE ENERGY, INC., a Delaware corporation, whose address is 777 Walker
St. Suite 2300, Houston, TX 77002 (hereinafter referred to as "Assignor"), for
and in consideration of One Hundred and No/100 Dollars ($100.00) and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, does hereby GRANT, BARGAIN, SELL, CONVEY and ASSIGN unto AMERICAN
NATURAL ENERGY CORPORATION, an Oklahoma corporation, whose address is 6100 S.
Yale Ave., Suite 300, Tulsa, OK 74136 (hereinafter referred to as "Assignee"),
all of Assignor's right, title and interest in and to the following (hereinafter
referred to as the "Interests"), BUT INSOFAR AND ONLY INSOFAR AS the Interests
relate to and cover depths from the surface of the earth to the top of the
Cibicides opima sand as seen in the electric log of the Gulf Refining Company
Delta Securities well #88 at 9,875’ measured depth or its strategraphic
equivalent (the “Shallow Rights”):

          (a) The entire estates created by the leases, licenses, permits and
other agreements described in Exhibit A (the "Leases") insofar as the Leases
cover and relate to the lands described in said Leases (the "Lands"), together
with (i) all rights, privileges, benefits and powers conferred upon the holder
of the Leases with respect to the use and occupation of the surface of the Lands
that may be necessary, convenient or incidental to the possession and enjoyment
of the Leases, (ii) all rights in respect of any pooled or unitized acreage
located in whole or in part within the Lands by virtue of the Leases, including
rights to production from the pool or unit allocated to any Lease being a part
thereof, regardless of whether such production is from the Lands, and (iii) all
tenements, hereditaments and appurtenances belonging to any of the foregoing;

          (b) All of the oil and gas wells, saltwater disposal wells and
injection wells (the "Wells") and all of the personal property, fixtures and
improvements now or as of the Effective Time (as defined below) on the Lands,
appurtenant thereto or used in connection therewith or with the production,
treatment, sale or disposal of hydrocarbons or water produced therefrom or
attributable thereto and all other appurtenances thereunto belonging (the
“Equipment”); provided, however, Assignor assigns to Assignee not less than the
net revenue interests in the Wells and not greater than the working interests in
the Wells as set forth in Exhibit A hereto;

          (c) The contracts and contractual rights, obligations and interest,
including all farmout agreements, farmin agreements, drilling contracts,
operating agreements, sales contracts, saltwater disposal agreements, division
orders and transfer orders and other contracts or agreements covering or
affecting any or all of the Leases and/or Lands; and

          (d) The easements, licenses, authorizations, permits and similar
rights and interests applicable to, or pertinent to, the ownership and
operations of the Wells, to the extent: (i) located in, on or under the Leases
or Lands, (b) now being used or held for use in connection with the exploration,
development, operation, or maintenance of the assets described in subsections
(a) and (b) above, or (c) now being used or held for use in connection with the
producing, treating, processing, storing, gathering, or marketing of oil, gas
and natural gas liquids and other minerals and products produced in association
therewith, produced from, or to the extent attributable to, the Leases.

     It is Assignor's intention to convey, and, subject to the other terms and
provisions hereof, Assignor does hereby GRANT, BARGAIN, SELL, CONVEY AND ASSIGN
unto Assignee all of Assignor's right, title and interest in and to the Lands,
the Leases, the Wells and the Equipment, including, without limitation, all
overriding royalty, surface fee, mineral fee or royalty in the Lands or the
Leases, together with all Wells, Equipment and all other personal property and
equipment located on or appurtenant to the ownership or operation of the Leases,
(other than vehicles or other personal property or equipment temporarily located
thereon), BUT INSOFAR AND ONLY INSOFAR AS to the Shallow Rights. It is the
intention of the parties that the Interests be conveyed effective as of the
Effective Time (as defined below); and (i) any oil, gas or other minerals
produced and saved, as well as any proceeds, payments, credits, claims or
benefits attributable to the Interests and attributable to periods prior to the
Effective Time shall continue to be, and shall remain, the property of Assignor;
and (ii) any oil, gas or other minerals produced and saved, as well as any
proceeds, payments, credits, claims or benefits attributable to the Interests
and attributable to periods on or after the Effective Time shall be the property
of Assignee.

--------------------------------------------------------------------------------

     Assignee hereby assumes and agrees to be bound by all Leases, contracts,
agreements, easements, licenses, permits and other commitments and obligations
relating to the Interests.

     Notwithstanding the assignment as of the Effective Time, Assignee shall
assume all of Assignor's plugging, replugging, abandonment, removal, disposal
and restoration obligations associated with the Interests acquired hereunder.
Such obligations being assumed shall include, but not be limited to, all
necessary and proper plugging and abandonment and/or removal and disposal of all
of the wells, pipelines or other facilities, whether pre-existing or drilled or
installed by Assignor, Assignee or any successors and assigns, and all
structures and equipment located on or associated with the Leases or the other
Interests, the necessary and proper capping and burying of all associated flow
lines, and any necessary disposal of naturally occurring radioactive material or
asbestos, whether any of the above may be required under applicable law or
regulation or under applicable contracts and agreements, and regardless of
whether any of the same may arise, accrue or be attributable to periods prior
to, on or after the Effective Time and whether known or unknown (collectively,
the “P&A Liabilities”). All plugging, replugging, abandonment, removal, disposal
and restoration operations shall be in compliance with applicable local, state
or federal laws and regulations, conducted in a good and workmanlike manner, and
conducted in accordance with generally accepted, good oilfield practices .

     Notwithstanding the assignment as of the Effective Time, Assignee shall
assume all Environmental Liabilities (as defined below), regardless of whether
the same arise, accrue or are otherwise attributable to periods prior to, on or
after the Effective Time, and whether known or unknown. For purposes hereof, the
following terms shall have the following meanings attributed to them:

     (i) “Environmental Laws” shall mean any and all local, state or federal
laws, rules, regulations, orders, or judgments relating to the prevention of
pollution, the preservation and restoration of environmental quality, or the
protection of human health, wildlife or environmentally sensitive areas, the
remediation of contamination or the handling, transportation, disposal or
release into the environment of Hazardous Materials (as hereinafter defined),
including, without limitation, those arising under or by virtue of any lease,
contract, agreement, document, permit, applicable statute or rule or regulation
or order of any governmental authority, specifically including, without
limitation, any governmental request or requirement to take any clean-up or
other action with respect to any of the Interests or premises, including
hazardous waste cleanup costs under the Solid Waste Disposal Act, 42 U.S.C.
6901, et seq., the Resource Conservation and Recovery Act of 1976 (RCRA), 42
U.S.C. 6901, et seq., the Comprehensive Environmental Response, Compensation and
Liability Act (CERCLA), 42 U.S.C. 9601, et seq., the Clean Air Act, the Federal
Water Pollution Control Act, the Toxic Substances Act, the Oil Pollution Act of
1990, and any and all provisions of Louisiana law, or similar laws, rules or
regulations.

     (ii) “Environmental Liabilities” shall mean and include any liabilities or
obligations of any kind relating to (a) the failure to comply with all
applicable Environmental Laws in connection with the ownership, operation, use,
handling or disposition of the Interests or any production therefrom or
attributable thereto, (b) any unfulfilled remedial obligation imposed under
applicable Environmental Laws or contracts (including, without limitation,
surface and subsurface restoration), or (c) alleged violation of or potential
liability under applicable Environmental Laws relating to the Interests, or the
operations thereon or related thereto that has not been fully resolved to the
satisfaction of the applicable governmental authority with jurisdiction over
such matter.

30 of 100


--------------------------------------------------------------------------------

>      (iii) “Hazardous Materials” shall mean any substance or material that is
> designated, classified, characterized or regulated as a “hazardous substance”,
> “hazardous waste”, “hazardous material”, “toxic substance”, “pollutant” or
> “contaminant” under Environmental Laws.

ASSIGNOR AND ASSIGNEE SHALL INDEMNIFY EACH OTHER AS FOLLOWS:

          (1) ASSIGNEE SHALL DEFEND, INDEMNIFY AND SAVE AND HOLD HARMLESS
ASSIGNOR AGAINST ANY AND ALL COSTS, EXPENSES, CLAIMS, DEMANDS AND CAUSES OF
ACTION OF WHATSOEVER KIND OR CHARACTER, (INCLUDING, WITHOUT LIMITATION, COURT
COSTS, ATTORNEYS' FEES AND OTHER COSTS OF INVESTIGATION OR DEFENSE), ARISING
FROM, RELATING TO OR ATTRIBUTABLE TO: (i) THE OWNERSHIP, OPERATION, USE,
HANDLING, MAINTENANCE OR DISPOSITION OF THE INTERESTS PRIOR TO, DURING OR AFTER
THE DUNE PERIOD (AS DEFINED BELOW), INCLUDING, WITHOUT LIMITATION, ANY
OPERATIONS CONDUCTED, COMMITMENT MADE OR ANY ACTION TAKEN OR OMITTED WITH
RESPECT TO THE INTERESTS, AND ANY AD VALOREM, SEVERANCE, PRODUCTION, OR OTHER
TAXES ATTRIBUTABLE TO THE INTERESTS OR PRODUCTION PRODUCED AND SAVED THEREFROM
WHETHER ACCRUED PRIOR TO, DURING OR AFTER THE DUNE PERIOD, EXCLUDING ONLY THE
CLAIMS AND LIABILITIES FOR WHICH ASSIGNOR EXPRESSLY AGREES TO INDEMNIFY ASSIGNEE
IN CLAUSE (2) BELOW, (ii) THE P&A LIABILITIES, REGARDLESS OF WHETHER ARISING,
ACCRUING OR ATTRIBUTABLE TO PERIODS PRIOR TO, DURING OR AFTER THE DUNE PERIOD,
AND WHETHER KNOWN OR UNKNOWN, (iii) THE ENVIRONMENTAL LIABILITIES (AS DEFINED
ABOVE), REGARDLESS OF WHETHER ARISING, ACCRUING OR ATTRIBUTABLE TO PERIODS PRIOR
TO, DURING OR AFTER THE DUNE PERIOD, AND WHETHER KNOWN OR UNKNOWN, AND (iv)
LIABILITY FOR THE PROPER PAYMENT OF ANY AMOUNTS HELD IN SUSPENSE RELATIVE TO
INTERESTS, AND CLAIMS OR LIABILITIES REGARDING ANY PRODUCTION, DELIVERY, RECEIPT
OR PIPELINE IMBALANCES RELATING TO THE INTERESTS, REGARDLESS OF WHETHER ARISING,
ACCRUING OR ATTRIBUTABLE TO PERIODS PRIOR TO, DURING OR AFTER THE DUNE PERIOD,
AND WHETHER KNOWN OR UNKNOWN, AND IN ALL CASES, REGARDLESS OF WHETHER
ATTRIBUTABLE TO, IN WHOLE OR IN PART, TO THE SOLE, JOINT, CONCURRENT NEGLIGENCE,
STRICT LIABILITY OR OTHER FAULT OR RESPONSIBILITY OF ASSIGNOR, ASSIGNEE OR ANY
OTHER PERSON.

          (2) EXCEPT WITH REGARD TO ALL CLAIMS OR LIABILITIES TO BE ASSUMED OR
INDEMNIFIED BY ASSIGNEE HEREUNDER, INCLUDING WITHOUT LIMITATION, ENVIRONMENTAL
LIABILITIES, P&A LIABILITIES, AND IMBALANCE OR SUSPENSE LIABILITIES, ASSIGNOR
SHALL DEFEND, INDEMNIFY AND SAVE AND HOLD HARMLESS ASSIGNEE AGAINST ANY AND ALL
COSTS, EXPENSES, CLAIMS, DEMANDS AND CAUSES OF ACTION, INCLUDING COURT COSTS AND
ATTORNEYS' FEES, INSOFAR AND ONLY INSOFAR AS SUCH COSTS, EXPENSES, CLAIMS,
DEMANDS AND CAUSES OF ACTION AROSE, ACCRUED AND ARE ATTRIBUTABLE TO PERIODS
AFTER SEPTEMBER 1, 2007, AND PRIOR TO AUGUST 1, 2009 (THE “DUNE PERIOD”), AND
LIMITED SOLELY TO ASSIGNEE’S ALLOCABLE SHARE OF: (i) THE PROPER AND TIMELY
PAYMENT OF ALL ROYALTIES, AND SEVERANCE, AD VALOREM AND SIMILAR TAXES, RELATIVE
TO THE INTERESTS SOLD, (ii) PERSONAL INJURY, BODILY INJURY, ILLNESS OR DEATH
CLAIMS WHICH OCCURRED IN CONNECTION WITH OPERATIONS DURING THE DUNE PERIOD, AND
(iii) AMOUNTS ACTUALLY INCURRED BY ASSIGNOR AS OF AUGUST 1, 2009 (INSOFAR AS THE
SAME WERE INCURRED RELATIVE TO THE DUNE PERIOD) UNDER ASSIGNED CONTRACTS AND
LEASES RELATIVE TO THE OWNERSHIP AND OPERATION OF THE INTERESTS.

     (3) NOTWITHSTANDING ANY TERMS CONTAINED IN (1) AND (2) ABOVE, BUT IN
FURTHERANCE OF SAME, ASSIGNEE EXPRESSLY AGREES TO FULLY AND PROMPTLY PAY,
PERFORM AND DISCHARGE, DEFEND, INDEMNIFY AND HOLD ASSIGNOR HARMLESS FROM AND
AGAINST ANY AND ALL COSTS, EXPENSES, CLAIMS, DEMANDS AND CAUSES OF ACTION OF
WHATSOEVER KIND OR CHARACTER, INCLUDING COURT COSTS AND ATTORNEYS' FEES,
RESULTING FROM ANY "ENVIRONMENTAL CLAIM" AS HEREINAFTER DEFINED ARISING OUT OF
ANY OPERATIONS CONDUCTED, COMMITMENT MADE OR ANY ACTION TAKEN OR OMITTED AT ANY
TIME, WHETHER ACCRUING OR RELATING TO TIMES PRIOR TO OR AFTER THE EFFECTIVE
TIME, WITH RESPECT TO THE INTERESTS. "ENVIRONMENTAL CLAIM" SHALL MEAN ANY CLAIM,
DEMAND OR CAUSE OF ACTION ASSERTED BY ANY GOVERNMENTAL AGENCY OR ANY PERSON,
CORPORATION OR OTHER ENTITY FOR PERSONAL INJURY (INCLUDING SICKNESS, DISEASE OR
DEATH), PROPERTY DAMAGE OR DAMAGE TO THE ENVIRONMENT RESULTING FROM THE
DISCHARGE OR RELEASE OF ANY CHEMICAL, MATERIAL OR EMISSION INTO ONE OR MORE OF
THE ENVIRONMENTAL MEDIA AT OR IN THE VICINITY OF THE INTERESTS.

31 of 100


--------------------------------------------------------------------------------

     The parties recognize that post-closing accounting adjustments may be
required in accordance with the terms of this Assignment, Conveyance and Bill of
Sale to properly allocate revenues, expenses and ad valorem, severance or other
taxes between Assignor and Assignee based on their respective ownership of the
Interests relative to the Effective Time. Assignor and Assignee agree that the
parties will periodically account to each other for such revenues, expenses and
taxes and shall in good faith attempt to conclude such post-closing settlement
no later than one hundred twenty (120) days after the Effective Time; provided,
however, such post-closing settlement shall not affect the indemnity rights and
obligations of the parties as set forth in this instrument.

     TO HAVE AND TO HOLD the interests conveyed in and to the Interests,
together with all and singular the rights and appurtenances thereto in any wise
belonging unto Assignee, its successors or assigns forever, and Assignor hereby
binds itself, and its successors and assigns to WARRANT and FOREVER DEFEND the
interests conveyed in and to the Interests unto Assignee, its successors and
assigns, against every person whomsoever lawfully claiming or to claim the same,
or any part thereof, by, through, or under Assignor, but not otherwise, and
subject to Permitted Encumbrances For purposes hereof, the term “Permitted
Encumbrances” shall mean and include: (i) liens for current taxes or assessments
not yet delinquent or, if delinquent, being contested in good faith by
appropriate actions; (ii) materialman’s, mechanic’s, repairman’s, employee’s,
contractor’s, operator’s and other similar liens or charges arising in the
ordinary course of business for amounts not yet delinquent (including any
amounts being withheld as provided by law), or if delinquent, being contested in
good faith by appropriate actions; (iii) all rights to consent, by required
notices to, filings with, or other actions by governmental authorities in
connection with the sale or conveyance of oil and gas leases or interests
therein if they are customarily obtained subsequent to the sale or conveyance;
rights of reassignment arising upon intention to abandon or release any Leases,
Lands or unit; (iv) easements, rights-of-way, servitudes, permits, surface
leases and other rights in respect of surface operations; (v) all rights
reserved to or vested in any governmental authority to control or regulate the
Leases, Lands or other interests in any manner and all obligations and duties
under all applicable laws or under any franchise, grant, license, or permit
issued by any such governmental authority; and (vi) any other encumbrance which
does not materially detract from the value of or interfere with the use or
ownership of the interests conveyed in and to the Interests.

     This Assignment, Conveyance and Bill of Sale is made expressly subject to
that certain Master Agreement dated effective as of August 1, 2009, between
Assignor and Assignee, the terms of which are expressly incorporated herein by
reference, which shall be covenants running with the land.

     ALL WELLS, EQUIPMENT AND OTHER PERSONAL PROPERTY FORMING ANY PART OF THE
INTERESTS ARE HEREBY TRANSFERRED SUBJECT TO NORMAL WEAR AND TEAR AND WITHOUT
WARRANTIES OF ANY KIND WHATSOEVER, WHETHER EXPRESSED OR IMPLIED, AND ARE SOLD
“AS IS AND WITH ALL FAULTS AND DEFECTS” AND “WITH NO WARRANTY AS TO
MERCHANTABILITY, FREEDOM FROM REHIBITORY VICES OR DEFECTS OR FITNESS OR
SUITABILITY FOR ANY PARTICULAR PURPOSE.” EXCEPT FOR THE LIMITED WARRANTY OF
TITLE SET FORTH ABOVE, THIS ASSIGNMENT, CONVEYANCE AND BILL OF SALE IS MADE
WITHOUT, AND ASSIGNOR HEREBY NEGATES (i) ANY WARRANTY OR REPRESENTATION OF
TITLE, EITHER EXPRESS, IMPLIED, STATUTORY, OR OTHERWISE, (ii) ANY EXPRESS,
IMPLIED, STATUTORY, OR OTHER WARRANTY OR REPRESENTATION AS TO THE CONDITION,
QUANTITY, QUALITY, FITNESS FOR A PARTICULAR PURPOSE, FREEDOM FROM REHIBITORY
VICES OR DEFECTS, CONFORMITY TO MODELS OR SAMPLES OF MATERIALS, OR
MERCHANTABILITY OF ANY OF THE INTERESTS OR THEIR FITNESS FOR ANY PURPOSE AND
(iii) ANY OTHER EXPRESS, IMPLIED, STATUTORY, OR OTHER WARRANTY OR REPRESENTATION
WHATSOEVER.

32 of 100


--------------------------------------------------------------------------------

     This instrument shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns, and all terms,
provisions and reservations contained in this Assignment shall be deemed as
covenants running with the land.

     EXECUTED this _4___ day of August, 2009, but EFFECTIVE as of August 1, 2009
(the "Effective Time").

WITNESSES:     ASSIGNOR:                       DUNE ENERGY, INC.         Printed
Name                     By: /s/ James A. Watt         James A. Watt, President
          Printed Name                   


WITNESSES:     ASSIGNEE:                      

AMERICAN NATURAL CORPORATION ENERGY

        Printed Name                         By: /s/ Steven P. Ensz        
Steven P. Ensz, Vice President           Printed Name        

33 of 100

--------------------------------------------------------------------------------

STATE OF TEXAS

COUNTY OF HARRIS

     On this ____ day of August, 2009, before me the undersigned authority
personally appeared James A. Watt, whose genuine signature is affixed to the
foregoing document as, President of Dune Energy, Inc., a Delaware corporation,
who signed said document before me in the presence of two (2) witnesses, whose
names are thereto subscribed as such, being competent witnesses, and who
acknowledged, in my presence and in the presence of said witnesses, that he
signed the above and foregoing document as his own free act and deed on behalf
of such corporation by authority of its directors and as the free act and deed
of such corporation and for the uses and purposes therein set forth and
apparent.

I have hereto set my hand and official seal this ______day of August, 2009.
 

  Notary Public in and for              the State of Texas

STATE OF TEXAS

COUNTY OF HARRIS

     On this ____ day of August, 2009, before me the undersigned authority
personally appeared Steven P. Ensz, whose genuine signature is affixed to the
foregoing document as, Vice President of American Natural Energy Corporation, an
Oklahoma corporation, who signed said document before me in the presence of two
(2) witnesses, whose names are thereto subscribed as such, being competent
witnesses, and who acknowledged, in my presence and in the presence of said
witnesses, that he signed the above and foregoing document as his own free act
and deed on behalf of such limited liability company by authority of its
directors and as the free act and deed of such company and for the uses and
purposes therein set forth and apparent.

I have hereto set my hand and official seal this ______day of August, 2009.

 

  Notary Public in and for   the State of Texas

34 of 100

--------------------------------------------------------------------------------


EXHIBIT “A” TO ASSIGNMENT, CONVEYANCE AND BILL OF SALE BY AND BETWEEN DUNE
ENERGY, INC. AS ASSIGNOR, AND AMERICAN NATURAL ENERGY CORPORATION, AS ASSIGNEE

DSCI LEASE - BAYOU COUBA FIELD – ST CHARLES PARISH, LOUISIANA:

Oil, Gas and Mineral Lease dated November 14, 1941, executed by Delta Securities
Company, Inc., as Lessor, in favor of Gulf Refining Company, as Lessee, recorded
November17, 1941, under Entry No. 1458, COB SS, Page 382, St. Charles Parish,
Louisiana, currently covering and affecting 1,319.991 acres, more or less, more
particularly described as follows:

That certain tract of land situated in Sections 12, 13, and 14, Township 15
South, Range 21 East, and Sections 7 and 18, Township 15 South, Range 22 East,
St. Charles Parish, Louisiana, and more particularly described as follows:
Beginning at the Southwest corner of Section 12, Township 15 South, Range 21
East; thence North 00 degrees 12 minutes East, 3446.52 feet along the West line
of Section 12 to a point for a corner; Thence South 89 degrees 48 minutes East,
3271.85 feet to the East line of Section 12, said line being common between
Ranges 21 and 22 East; thence continue South 89 degrees 48 minutes East, 2661.75
feet to a point for a corner; Thence South 00 degrees 12 minutes West, 2655.98
feet to the South line of Section 7; thence continue South 00 degrees 12 minutes
West, 5311.96 feet to a point for a corner, said point being on the South line
of Section 18, Township 15 South, Range 22 East; Thence North 89 degrees 48
minutes West, 2661.72 feet along the South line of Section 18, to the Southwest
corner of said Section 18; Thence South 76 degrees 37 minutes West, 3366.00 feet
along the South line of Section 13, Township 15 South, Range 21 East, to the
Southwest corner of said Section 13; Thence North 89 degrees 43 minutes 44
seconds West, 1992.09 feet along the South line of Section 14 to a point for a
corner; Thence North 00 degrees 12 minutes East, 3403.61 feet to a point for a
corner; Thence South 89 degrees 43 minutes 44 seconds East, 867.09 feet to a
point for a corner; Thence North 00 degrees 12 minutes East, 1908.35 feet to a
point for a corner, said point being on the North line of Section 14; Thence
South 89 degrees 43 minutes 44 seconds East, 1125.00 feet along the North line
of said Section 14 to the place of beginning of this description, said tract of
land containing 1,319.991 acres;

35 of 100

--------------------------------------------------------------------------------

WELLS:

WELL NAME GROSS NET   WORKING REVENUE   INTEREST INTEREST       DSCI #92 ST
0.25681610 0.15763835 DSCI #51 ST 0.21184340 0.13021602 DSCI #15 0.70083340
0.49061092 DSCI #118 0.90363220 0.63357988 DSCI #148 0.20682940 0.12703873 DSCI
#112 0.20000000 0.14002126 DSCI #BC65 0.10000000 0.07000395 DSCI #111 0.10000000
0.06638180 DSCI #113 1.00000000 0.07000395 DSCI #143 0.26863230 0.15906986 DSCI
#145 0.10000000 0.06138369 DSCI #109 0.10000000 0.06138180 DSCI #149 0.10000000
0.06138369 DSCI #134 0.91370220 0.63966639 DSCI #39 0.10000000 0.07000395 DSCI A
#129 0.10000000 0.07000395 DSCI #151 1.00000000   DSCI #110 0.10000000
0.07000395 DSCI #3 0.10000000 0.07000395 DSCI #125 0.10000000 0.07000395 DSCI A
#128 0.10000000 0.07000395 DSCI #60 0.10000000   DSCI SWD #85 0.10000000   DSCI
T/A WELLS 1.00000000  

36 of 100

--------------------------------------------------------------------------------